281 N.W.2d 695 (1979)
Velda JOENS, Relator,
v.
CAMPBELL SOUP COMPANY et al., Respondents.
No. 49012.
Supreme Court of Minnesota.
June 15, 1979.
*696 Grose, Von Holtum, Von Holtum, Sieben & Schmidt and Timothy J. McCoy, Minneapolis, for relator.
Van Eps & Gilmore and George R. Benton, Minneapolis, for respondents.
Considered and decided by the court without oral argument.
YETKA, Justice.
Employee seeks review of a decision of a divided Workers' Compensation Court of Appeals issued May 2, 1978, finding that she was temporarily totally disabled by reason of a work-related back injury from October 18, 1976, through February 22, 1978, but further finding that her disability ceased on February 22, 1978, because employee retired on that date. She was accordingly awarded temporary total disability benefits for a period of 70 weeks and 3 days. We affirm.
Employee's sole claim before this court is that there is no credible evidence to support the determination that she had voluntarily left her employment. Our review of the record requires the conclusion that it reasonably permitted the inference, drawn by the majority of the court of appeals, that she intended to work, if possible, until February 22, 1978, her 62nd birthday, and to retire at that time. This being true, the finding cannot be disturbed even if a contrary inference was also permissible. Saholt v. Northwest Airlines, Inc., 290 Minn. 393, 188 N.W.2d 772 (1971); Fryhling v. Acrometal Products, Inc., 269 N.W.2d 744 (Minn. 1978).
Thus, from the date on which employee was found to have intended to retire and withdraw from the labor market, she was no longer entitled to compensation for temporary total disability. Saenger v. Liberty Carton Co., 281 N.W.2d 693 (Minn. 1979).
Affirmed.